DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
The amendment filed 8/12/2022 has been entered.  Claims 5, 9, 16, and 18 have been canceled.  Claims 1-4, 6-8, 10-15, 17, and 19-23 are pending in the application.  Claims 13-15, 17 and 19-23 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, “The method of Claim 1, wherein the contacting is for 1 second to 15 minutes” (emphasis added), however, “the contacting” lacks clear antecedent basis given that claim 1 has been amended to recite “contacting at least a portion of the substrate surface with a conversion composition” on line 2 as well as “contacting at least a portion of the substrate surface with a sealing composition” on line 7.  Thus, it is unclear whether “the contacting” of claim 8 refers to the contacting with the conversion composition or the contacting with the sealing composition.
Claim Rejections - 35 USC § 103
Claims 1-4, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (WO2013/185131) in view of Hughes (USPN 6,206,982), or alternatively, Hughes in view of Morris.
As discussed in prior office actions, Morris teaches a method of treating a substrate, particularly an aluminum substrate (as in instant claim 11), with a composition comprising corrosion-inhibiting metal cations, particularly lithium cations, and a conjugated compound as an indicator compound (as in instant claim 4), wherein Morris specifically teaches a particular embodiment wherein the substrate is first subjected to a known conversion coating, such as a rare earth conversion coating, a permanganate conversion coating, a zirconate, a titanate, or conversions based on trivalent chrome; followed by an optional rinsing step; and then a sealing step utilizing a composition of the invention, with an exemplary lithium formulation comprising 0.05-16g of a lithium salt, 0.005-3g of indicator compound, and the balance water to 1000g as shown in Table II (Paragraphs 0018, 0025, and 0028-0029; Claim 4).  Morris teaches that the film coverage of the residue following application of the formulation generally ranges from 1-1000 mg/m2, such as 10-400 mg/m2, with a thickness of less than 1 micron, such as from 1 to 500nm in some cases, particularly 10-300nm (Paragraph 0030, falling within the claimed thickness range as recited in instant claim 1); and given that Morris clearly teaches that the metal cation, i.e. lithium, is present in an amount of at least 10 ppm metal, such as at least 100 ppm metal or 150 ppm metal (measured as element metal), and no more than 5000 ppm metal, with a specific alkaline pH lithium composition disclosed in Example 3 consisting of 1.6 g of lithium carbonate, 0.0105g catechol violet, and the balance of deionized water to 800g such that the lithium amount, as lithium cation, falls within the claimed range of 5-5500ppm of instant claim 2, with the lithium carbonate reading upon “further comprises a carbonate source” as recited in instant claim 3, the catechol violet reading upon the broadly claimed “indicator compound” of instant claim 4, and the alkaline pH lithium carbonate composition of Example 3, particularly as in the Table in Paragraph 0051 which is at 25ºC as disclosed by Morris (Paragraph 0040) would have a pH at 25ºC within the claimed range of 10 to 12 and/or the Formula 4 Lithium Formulations as recited in Table II would render the claimed pH range obvious to one having ordinary skill in the art, given that pH for a given aqueous solution can be calculated/estimated mathematically based on the concentrations of the chemical species present in said solution (Paragraphs 8, 0040, and 0049-0051; Examples).  Thus, Morris teaches and/or suggests a method of treating a substrate comprising contacting at least a portion of the substrate surface with a conversion composition such as a rare earth conversion composition, and contacting at least a portion of the substrate surface with a lithium sealing composition as recited in instant claims 1-4, including an alkaline pH reading upon and/or rendering obvious the claimed pH range of 10 to 12 as well as a dried thickness as instantly claimed, wherein the contacting with the conversion composition occurs prior to the contacting with the sealing composition, such that the difference between the teachings of Morris and the claimed invention as recited in instant claims 1-4 is that Morris does not specifically teach that the rare earth conversion coating and/or other known conversion coatings as recited in Paragraph(s) 0028 and/or 0039 comprise(s) a lanthanide series metal cation, a Group IIIB metal cation, a Group IVB metal cation, or combinations thereof in an amount of 5 ppm to 25,000 ppm, based on the total weight of the conversion composition as recited in instant claim 1.
However, Hughes teaches a solution for providing a conversion coating on a metal substrate (Abstract), particularly on an aluminum or aluminum alloy substrate (Col. 1, lines 7-13) as in Morris, wherein the conversion coating is a rare earth conversion coating and the coating solution includes effective quantities of (a) one or more rare earth element containing species in which the rare earth element has more than one higher valence state, with preferred rare earth elements being those of the lanthanide series, most preferably cerium (Abstract; Col. 3, line 61-Col. 4, line 2); and the rare earth coating may be sealed by treatment with one of a variety of aqueous or non-aqueous inorganic, organic or mixed sealing solutions, preferably an alkali metal sealing solution (as in Morris) to further enhance corrosion resistance of the rare earth coating (Col. 5, lines 20-37), thereby clearly teaching a contacting step with the conversion composition prior to a contacting step with the sealing composition as in the instantly claimed invention as well as in the invention taught by Morris.  Hughes also teaches that the rare earth ion is typically present in the conversion coating solution at a concentration below 50 grams/liter, such as up to 40 g/l, more preferably below 10 g/l, wherein the lower concentration limit may be 0.038 g/l, such as 0.38 g/l, and preferably, the minimum concentration of rare earth ions is 3.8 g/l (Col. 4, lines 21-31; reading upon and/or suggesting a ppm content within the broadly claimed range); and that the coating solution further comprises (b) one or more additives as recited in the Abstract, with examples thereof specifically including peroxo titanium complexes such as salts of the hydrated [TiO2]2+ cation in an effective quantity, e.g. at a concentration of up to 500 ppm (Col. 5, line 57-Col. 6, line 53), with working examples utilizing a conversion solution containing 13.2 g/l of CeCl3 (thus a cerium cation content within the claimed range), 0.3wt% H2O2, and titanium-peroxo complex in a concentration ranging from 10 ppm to 180 ppm (also falling within the claimed ppm range with respect to the titanium (Group IVB) cations; Examples, particularly Table II) thereby reading upon the claimed conversion composition including metal cation(s) and contents thereof based on total weight of the conversion composition as recited in instant claim 1.  
Hence, given that Morris and Hughes are both directed to methods of surface treating metal substrates, particularly aluminum or aluminum alloy substrates, providing corrosion resistance, wherein both Morris and Hughes teach that at least a portion of the substrate surface may be contacted with a rare earth conversion composition prior to contacting with an alkali metal sealing composition, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the rare earth conversion composition taught by Hughes as the rare earth conversion composition in the invention taught by Morris, or alternatively, to utilize the lithium (alkali metal) sealing composition taught by Morris as the alkali metal sealing composition in the invention taught by Hughes, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Thus, instant claims 1-4 would have been obvious over the combined teachings of Morris in view of Hughes, or Hughes in view of Morris.
With regard to instant claim 6, Morris teaches that following contact with the sealing composition, “the substrate, may if desired, be rinsed with water and dried” and then contacted with a coating composition comprising a film-forming resin (Paragraphs 0031-0032) such that Morris clearly teaches that water rinsing is optional prior to the subsequent treatment/coating composition and thus it would have been obvious to one having ordinary skill in the art to not rinse the sealing coating “with water prior to contacting at least a portion of the substrate surface with subsequent treatment compositions” as instantly claimed, thereby rendering instant claim 6 obvious over the combined teachings of Morris in view of Hughes, or Hughes in view of Morris.
With regard to instant claim 7, as noted above, Morris teaches that the composition of Example 3, reading upon the claimed sealing composition, is at 25ºC (Paragraph 0040), falling within the claimed temperature range, while Hughes teaches that the sealing solution temperature may be up to 100°C with the lower limit of the temperature preferably being ambient temperature, such as from 10°C to 30°C (Col. 5, lines 42-47), also reading upon the claimed range.  Thus, the claimed invention as recited in instant claim 7 would have been obvious over the combined teachings of Morris in view of Hughes, or Hughes in view of Morris.
With regard to instant claim 8, although Morris does not specifically recite a contacting time as instantly claimed, Hughes teaches that the rare earth coating is treated with a sealing solution for a time period sufficient to produce the desired degree of sealing, wherein a suitable time period may be up to 30 minutes, such as up to 15 minutes, and the minimum period of time may be 2 minutes (Col. 5, lines 49-53), overlapping the claimed contacting time with respect to the sealing composition and hence rendering the claimed time period obvious over the teachings of Hughes.  Further, given that the contact time is a known result-effective variable affecting the thickness of the film formed from the composition on the substrate, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum time to provide the desired coating thickness as taught by Morris and/or Hughes, and/or provide the desired thickness and corrosion resistance properties for a particular end use of the treated substrate taught by Morris in view of Hughes or Hughes in view of Morris, wherein contact times as instantly claimed are typical in the art as evidenced by Hughes and would have been obvious to one skilled in the art, particularly in light of the nanometer-scale thicknesses disclosed by Morris as discussed above.  Hence, the claimed invention as broadly recited in instant claim 8 would have been obvious over the combined teachings of Morris in view of Hughes or Hughes in view of Morris, particularly with respect to the contacting time of the sealing composition.
With regard to instant claim 10, given that the claim broadly recites that the “at least 100 counts greater than” is with respect to “a surface of a substrate that does not have the film thereon” and not with respect to the same substrate material as utilized in forming the treated substrate of instant claim 10 such that the “greater than” level can be compared to the surface of any arbitrary substrate material, including one that contains no metal at all, the Examiner takes the position that the invention taught by Morris in view of Hughes, or Hughes in view of Morris would read upon the broadly claimed limitation of instant claim 10 with respect to some arbitrary substrate surface absent any evidence to the contrary.
With regard to instant claim 11, as noted above, Morris and Hughes both specifically teach that the substrate to be treated can be aluminum and/or aluminum alloys (Morris: Paragraph 0018; Hughes: Col. 1, lines 9-13), and thus the claimed invention as recited in instant claim 11 would have been obvious over the combined teachings of Morris in view of Hughes, or Hughes in view of Morris.
With regard to instant claim 12, in addition to the discussion above with respect to instant claim 1, Morris also teaches that the treated substrate may be further provided with a coating composition or coating layers thereon which may comprise a thermosetting resin (Paragraph 0034), that may be subjected to a curing step such as one induced by heat or by accelerated means over time (Paragraph 0038), but does not specifically recite that the induced by heat or by “accelerated means” is by heating for 15 minutes to 30 minutes at 110ºC to 232ºC as instantly claimed.  However, given that the coating composition and/or coating layers may vary, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the optimum heating temperature and time to provide the desired curing for a particular coating composition and/or would have been motivated to follow manufacturer’s guidance for particular commercially available coatings, wherein curing temperatures and times as instantly claimed are typical in the art for commercially available coatings and would have been obvious to one skilled in the art before the effective filing date of the claimed invention.  Hence, the instant invention as broadly recited in instant claim 12 would have been obvious over the combined teachings of Morris in view of Hughes or Hughes in view of Morris, particularly given the absence of any clear showing of criticality and/or unexpected results with regards to the broadly claimed heating temperatures and times.
Claim 10 is (additionally or alternatively) rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Hughes, or Hughes in view of Morris, as applied above, and in further view of McCormick (US2009/0266450) or Ouyang (USPN 5,451,270).  The combined teachings of Morris and Hughes are discussed in detail above and although the instantly claimed invention does not clearly specify that the “at least 100 counts greater” refers to “the substrate” prior to application of the conversion coating film thereon but more broadly refers to “a substrate”, e.g. any arbitrary substrate that does not have the film thereon as discussed in detail above, the Examiner additionally, or alternatively, takes the position that if the limitation is meant to refer to the surface of the substrate prior to formation of the conversion coating film thereon, then the claimed invention would have been obvious over Morris in view of Hughes or Hughes in view of Morris, given that it is well established in the art that X-ray fluorescence analysis may be utilized to determine/control the appropriate coating weight of a conversion coating on substrate as taught by McCormick based upon proportional counts (Paragraph 0089, Examples, Table C), or similarly as taught by Ouyang (Entire document, particularly Col. 2, lines 44-64, and Figs. 1-2), wherein both references disclose conversion coatings having count levels that are at least 100 counts greater than on the substrate surface prior to conversion coating, with Ouyang specifically directed to a non-chromate conversion coating solution comprising a titanium compound that can be applied to an aluminum or aluminum alloy substrate for corrosion protection, such that the use of similar conversion coating weights as determined and/or controlled by such high counts based upon X-ray fluorescence analysis would have been obvious over the teachings of Morris in view of Hughes or Hughes in view of Morris, and in further view of McCormick or Ouyang, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but are moot in view of the new grounds of rejection presented above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 27, 2022